      Case 3:19-cv-00006-HTW-LRA Document 19 Filed 10/07/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

OSCAR STILLEY, #10579-062                                                     PLAINTIFF

v.                                        CIVIL ACTION NO. 3:19CV6-HTW-LRA

MATTHEW WHITAKER, ET AL                                                   DEFENDANTS

                                         ORDER

      Plaintiff requested to substitute the successor public officials for the United States

Attorney General; for the Director of the Department of Justice-Federal Bureau of

Prisons; and, for the Complex Warden of the FCC Yazoo City Federal Prison [17].           He

also requests to have the summons issued for David Paul, as successor to M. Martin as

Warden at FCC Yazoo.      Finally, Plaintiff requests an additional 90-day extension to

complete his service of process.   The Court finds that his requests are well-advised, and

the motion shall be granted.

      IT IS, THEREFORE, ORDERED AND ADJUDGED:

      1.     Plaintiff=s motion to substitute [17] is granted. William Barr shall be

             substituted as Attorney General; Kathleen Hawk Sawyer shall be

             substituted as Director of DOJ-FBOP, and David Paul shall be substituted

             as Warden at FCC Yazoo.

      2.     The Clerk of the Court shall issue the summons for David Paul, as

             requested by Plaintiff.

      3.     Plaintiff is granted until January 3, 2020, to complete service of process.
Case 3:19-cv-00006-HTW-LRA Document 19 Filed 10/07/19 Page 2 of 2




4.    The Clerk of the Court is directed to alter the docket in this case to reflect

      the substitution of the successor public officials.

SO ORDERED, this the 8th day of October 2019.



                                   /s/ Linda R. Anderson
                                   UNITED STATES MAGISTRATE JUDGE




                                      2
